PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov













BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/653,225
Filing Date: 15/Oct/2019
Appellant(s): Ali Koc et al.



__________________
Richard B. Thomas, Reg. No. 67,877
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 06/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/02/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument, 101 Rejection
The claims are directed to an abstract idea and the judicial exception is not integrated into a practical application
Applicant argues, on pages 9-14, that the claims are not directed to an abstract idea because the claims are similar to Example 25 of the PEG and that the judicial exception is integrated into a practical application.
Examiner respectfully disagrees with Appellant. The limitations in their respective claims, are directed, in part, to a method for minimizing the total risk by adjusting the number of full time equivalents. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which include “fundamental economic principles or practices.” In this case, the risk analysis includes the step of minimizing the total risk by adjusting the number of full time equivalent based on the expected number of service tickets, which is a mitigating risk activity (see MPEP 2106.04(a)(2), similar to Bilski v. Kappos). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic practices, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The database is merely used for storing historical data. The risk modeler and optimizer moduler are merely used for expressing a risk of violating a service level agreement for a given service line. The user interface and scenario output module are merely used for displaying the plurality of risk minimization scenarios.  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “database,” risk modeler,” and “user interface and scenario output” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Also, Examiner notes that the step of “adjusting the number of full time equivalents (FTEs) allocated to each service line” is part of the risk analysis, which is considered part of the abstract idea. Therefore, the claims do not recite an improvement to any other technology or technical field.

(3) Response to Argument, 103 Rejection
The combination of Rai and Eapen discloses all the limitations recited in independent claims 1, 10, and 19
Applicant argues, on pages 15-18, that Eapen does not teach or suggest the Appellant's recitations of "wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalent.
Examiner respectfully disagrees with Appellant. As stated in the second Final Office Action, Rai discloses reducing the risk of a service being non-complaint by iteratively reallocating resources between different service lines to meet the service level agreement (Paragraphs 0055-0058). Although Rai discloses wherein the risk of violating a service level agreement is a function of the number of FTEs assigned in each service line and wherein the risk output is the utilization of the resources (see Tables 8-10, based on the number of resources assigned to each location by skills or competency level), Rai does not specifically disclose wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents (e.g. output of the risk assessment is expressed in FTEs).
However, Eapen discloses wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents (Paragraph 0083, FTE execution risk). Examiner notes that Eapen is evaluating the risk using a different output (e.g. analyzing the FTE execution risk instead of the utilization execution risk). Therefore, it would have been recognized that applying the technique of Eapen to the teachings of Rai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar risk modeling systems.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                             

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



Conferees:
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                         

Jerry O’Connor     /GJOC/               Supervisory Patent Examiner,               Group Art Unit 3624





                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.